DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species 1, claims 1, 2, and 4-8 in the reply filed on September 15, 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: heat exchange promoter in claims 4-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The Examiner notes that the newly added limitation “heat exchange promoter” was added to the claims to replace the limitation “heat exchange accelerating members”. For purposes of examination, the limitation heat exchange promoter has been interpreted to be a heat exchange accelerating member, element 226, as seen in Figures 3 or 5A and equivalents thereof.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitation “heat exchange promoter” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The limitation “heat exchange promoter” is not disclosed in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hayasaka et al, US Patent Application Publication 2019/0348262 A1.
The applied reference has a common assignee, applicant, and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Hayasaka et al teaches: 
Regarding claim 1, a substrate processing apparatus 1, comprising: a reaction chamber 10; and an anode component 76 disposed in the reaction chamber, the anode component having a flow path 76c for a heat exchange fluid 78. (Figure 2)
Regarding claim 2, the reaction chamber has a first opening 12p, the anode component includes: a deposition shield 70 having a second opening 70p at a position 
Regarding claim 8, the manufacturing technique used to make an apparatus does not define the apparatus. The anode component having the flow path of Hayasaka et al is capable of being formed by a 3D printing technique or an additive manufacturing technique.
Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata, US Patent Application Publication 2012/0222818 A1.
Sakata teaches: 
Regarding claim 1, a substrate processing apparatus 410, comprising: a reaction chamber 445; and an anode component 411 disposed in the reaction chamber 455, the anode component 411 having a flow path 420 for a heat exchange fluid coolant. (Figures 1-3)
Regarding claim 4, the anode component 411 having the flow path 420 includes a heat exchange promoter 423, 423a, 423b that increases a contact area with the heat exchange fluid.  (Figure 2)
Regarding claim 5, the anode component 411 having the flow path 420 includes a frame 411b having an internal space (Figure 2), a partition 424 defining the flow path in the internal space, and a heat exchange promoter 423, 423a, 423b disposed in the flow path.  (Figure 2)
Regarding claim 6, the heat exchange promoter 423, 423a, supports the frame.  
Regarding claim 7, the frame 411b, the partition 424 and the heat exchange promoter 423, 423a, 423b are integrated into a single structure. (Figure 2 and 3)
.
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al, US Patent Application Publication 2009/0169769 A1.
Nishimura et al teaches: 
Regarding claim 1, a substrate processing apparatus 100, comprising: a reaction chamber 101; and an anode component 102 and 104 disposed in the reaction chamber 101, the anode component having a flow path 211a-c for a heat exchange fluid coolant. (Figure 1)
Regarding claim 8, the manufacturing technique used to make an apparatus does not define the apparatus. The anode component having the flow path of Nishimura et al is capable of being formed by a 3D printing technique or an additive manufacturing technique.
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto, US Patent 5,554,266.
Okamoto teaches: 
Regarding claim 1, a substrate processing apparatus, comprising: a reaction chamber 15; and an anode component 17 disposed in the reaction chamber 15, the anode component having a flow path 21 for a heat exchange fluid coolant. (Figures 7 and 8)
.
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kishimoto et al, US Patent Application Publication 2010/0282168 A1.
Kishimoto et al teaches: 
Regarding claim 1, a substrate processing apparatus, comprising: a reaction chamber 2; and an anode component 7 disposed in the reaction chamber 2, the anode component 7 having a flow path 32 for a heat exchange fluid coolant. (Figures 1 and 4)
Regarding claim 8, the manufacturing technique used to make an apparatus does not define the apparatus. The anode component having the flow path of Kishimoto et al is capable of being formed by a 3D printing technique or an additive manufacturing technique.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2015-126197 (‘197), in view of Sakata, US Patent Application Publication 2012/0222818 A1.
Regarding claim 1, ‘197 teaches a substrate processing apparatus 1, comprising: a reaction chamber 10; and an anode component 71 or 55 disposed in the reaction chamber 10.
‘197 differs from the present invention in that ‘197 does not teach that the anode component 71 or 55 having a flow path for a heat exchange fluid coolant. (Figures 1 and 4)
Sakata was discuss above and teaches a flow path 420 for a heat exchange fluid coolant. 
KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a flow path for a heat exchange fluid coolant of Sakata to the shield or shutter of ‘197.
Regarding claim 2, ‘197 teaches a reaction chamber 10 that has a first opening 51, an anode component that includes: a deposition shield 71 having a second opening 71a at a position corresponding to the first opening 71; and a shutter 55 configured to open or close the second opening (Figure 2 and 3), wherein the shutter has the flow path. (Figures 1 and 2)
Regarding claim 4, Sakata teaches that the anode component 411 having the flow path 420 includes a heat exchange promoter 423, 423a, 423b that increases a contact area with the heat exchange fluid.  (Figure 2)
Regarding claim 5, Sakata teaches that the anode component 411 having the flow path 420 includes a frame 411b having an internal space (Figure 2), a partition 424 defining the flow path in the internal space, and a heat exchange promoter 423, 423a, 423b disposed in the flow path.  (Figure 2)
Regarding claim 6, Sakata teaches that the heat exchange promoter 423, 423a, supports the frame.  

Regarding claim 8, the manufacturing technique used to make an apparatus does not define the apparatus. The anode component having the flow path of ‘197 and Sakata is capable of being formed by a 3D printing technique or an additive manufacturing technique.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention.  The cited art contains patents that could be used to reject the claims under 35 USC § 102 or 103.  These rejections have not been made because they do not provide any additional or different teachings, and if they were applied, would have resulted in an undue multiplication of references.  (See MPEP 707.07(g))    
The following reference teach the use of heat exchange promoters: 5,520,742; US 2015/0179485 A1;4 US 2020/0176230 A1; and 9,017,481 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437.  The examiner can normally be reached on 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716